 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 1 of 24 PageID #: 5401




                  UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
    Plaintiff,

v.                                        CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.                                        CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.



       PLAINTIFFS' MEMORANDUM OF LAW IN OPPOSITION TO
     DEFENDANTS' MOTION FOR SUMMARY JUDGMENT BASED ON
                         STANDING


                                   INTRODUCTION

       Defendants are simply wrong about the standing requirements to bring an

abatement action. Plaintiffs are authorized by statutes to bring this action to abate the

public nuisance Defendants caused. Defendants’ conduct violated state and federal law,

and as such, it constitutes a per se nuisance. It also meets the definition of a common law

nuisance. Plaintiffs are not required by West Virginia law to enact specific ordinances

prohibiting Defendants’ harmful acts. Defendants’ motion should be denied.
    Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 2 of 24 PageID #: 5402




                                 STATEMENT OF FACTS

         The opioid epidemic has resulted in an interference with the public health, the

public safety, the public peace, the public comfort and the public convenience in

Huntington and Cabell County.1 As noted in the Plaintiffs’ Joint Complaint:

         One afternoon in August 2016, one call after another hit the 911 lines in
         Huntington – people overdosing in gas station bathrooms, passing out in
         the bath, collapsing outside the Burger King. Twenty-eight people
         overdosed over a period of four hours. . . . Overdoses in Huntington
         escalated to more than twelve hundred in 2016, nearly double the previous
         year. Paramedics reported going into homes to save a life and finding
         almost everything has been sold to pay for drugs or children sitting in the
         middle of the living room floor while their parents are passed out in the
         bedroom. One in ten babies born in Huntington is dependent on opioids.2

         In bringing this motion, Defendants do not dispute the severity of the conditions

in Huntington and Cabell County.3 The problems facing Plaintiffs fit the classic definition

of a public nuisance.4 The Defendants’ distribution of literally millions of opioid pills

while ignoring the requirements of state and federal law is the proximate cause of this




1 See Civil Docket for Case #3:17-cv-01362 (“City of Huntington Doc.”) Doc. 80 at 341-55
(“Joint Complaint”) (detailing opioid epidemic in Plaintiffs’ communities); see also id at ¶
1167. (“Of the 100,000 people who live in Cabell County, an estimated 10,000 of them have
become addicted to opioids.”); id. at ¶ 1181 (Huntington is known as “the overdose capital of
the country”); id. at ¶ 1196 (“At Cabell Huntington Hospital, one out of every five babies
delivered has been exposed to drugs before they were born”). Throughout this brief,
references will be made to the City of Huntington Civil Docket unless otherwise noted.
2   Chris McGreal, American Overdose: The Opioid Tragedy in Three Acts, at 289.
3 See Civil Docket for Case # 3:17-cv-01665 (“Cabell County Doc.”), Doc. 30 at 1 (McKesson
admitting “[p]rescription drug abuse also is undeniably a problem in West Virginia and
Cabell County.”); Doc 36 at 1 (Cardinal admitting “[t]o be sure, the problem of opioid abuse
is real, and in no place more serious than West Virginia.”); Doc. 144-1 at 1 (Distributor
Defendants admitting, “the problem of opioid abuse is real”).
4   Restatement (Second) Torts § 821B.


                                             2
    Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 3 of 24 PageID #: 5403




nuisance. Plaintiffs have both the power and the duty to seek abatement from the

Defendants.

          On January 26, 2017, the Cabell Commission, passed a resolution officially

recognizing these conditions in Cabell County constituted a public nuisance:

                 Between 2007 and 2012, more than 40 million doses of prescription
          pain pills were sold in Cabell County which has a 2010 census population
          of 96,319. The dumping of millions of pain pills into our community has
          spawned a public health and safety hazard to the residents of Cabell
          County, devastated our families, hurt our economy, wasted our public
          resources and created a generation of narcotic dependence.5

In the resolution, Cabell County determined that “the unlawful distribution of

prescription pain pills . . . has created a public nuisance to the people of Cabell County.”6

Recognizing it had a duty to “vindicate the rights of the residents of Cabell County and

take action to abate this public nuisance,” the Commission, under the authority granted

by inter alia, W.Va. Code § 7-1-3kk, retained counsel to bring a civil action “to hold

accountable those in the chain of distribution who caused this public nuisance and abate

the same.”7

          Huntington’s Mayor reached a similar conclusion. The City of Huntington is

structured and operates under the Strong-Mayor Plan specified in the West Virginia

Code, wherein the Mayor is the administrative authority of the City of Huntington.

Pursuant to W.V. Code § 8-10-1, the Mayor of Huntington is tasked with the power and

duty to “see that the peace and good order of the municipality are preserved, and that



5   See Doc. 238-2.
6   Id.
7   Id.


                                             3
     Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 4 of 24 PageID #: 5404




persons and property therein are protected.” The mayor also has the authority to employ

“an attorney or firm of attorneys . . . to represent the municipality in connection with any

legal matter or matters.” W.V. Code § 8-10-1a. As Huntington Mayor Steve Williams

described in an open letter addressed to the residents of Huntington and the Tri-State

region: “The epidemic of addiction is now so pervasive that our standard of living, our

way of life and our children’s future is at stake.”8 In recognition of the extreme hazard

to the public safety of its residents, in 2017, the City of Huntington retained outside

counsel in order to hold accountable those entities responsible for the crisis through this

public nuisance lawsuit against these Defendants. The City Council has been aware of

and supportive of all efforts to abate the nuisance of the public health and safety crisis

caused by the opioid epidemic, including the instant litigation.

          In early 2017, Cabell and Huntington each filed complaints against the

Defendants.9 Both Cabell and Huntington amended their complaints and ultimately filed

a Joint Compliant.10 The Joint Complaint, brings a public nuisance claim in its first count

and abatement as the first remedy sought in the prayer for relief.11 The Plaintiffs have

dismissed all other claims against these Defendants, and the only remaining substantive




8Mayor Steve Williams, City of Huntington, Letter to the residents of Huntington and the
Tri-State Region, Mayor’s Office of Drug Control Policy Strategic Plan, August 24, 2015.
9   Doc. 1, Attachments 2-4; Cabell Doc. 1.
10   Doc. 80; Cabell Doc. 194.
11Doc. 80, Joint Complaint at 423-33 (count for public nuisance) and 467, ¶ 1603(a) (prayer
for relief seeking “abatement of the nuisance).


                                              4
     Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 5 of 24 PageID #: 5405




claim before the Court is Plaintiffs’ claim in equity seeking abatement of a public

nuisance.12

                                        ARGUMENT

         I.    The Distribution Of Controlled Substances In Violation Of State And
               Federal Law Constitutes A Per Se Public Nuisance Which The Plaintiffs
               Have Standing To Bring An Action To Abate.

               A.     Plaintiffs’ claims arise out of conduct by the Defendants in
                      violation of State and Federal laws designed to prevent the precise
                      harms caused by their conduct.

         Plaintiffs’ claims do not arise out of conduct that, absent an ordinance, would be

legal. Nor is this a case like a zoning complaint over the height of a fence or a challenge

to operations of businesses otherwise in compliance with state and federal law. The Joint

Complaint alleges conduct that violates both the federal Controlled Substances Act

(“CSA”) and the West Virginia Controlled Substances Act (“WVCSA”). The Defendants

blatantly violated these laws and their implementing regulations, resulting in the precise

harms the acts were designed to prevent.

         The Joint Complaint sets forth in extensive detail the Defendants’ duties under the

CSA and the WVCSA.13 The Defendants are required under these statutes to maintain

effective controls to prevent the diversion of controlled substances from legitimate use

by monitoring for orders that are suspicious and refusing to ship those suspicious orders

unless they first conduct due diligence and determine that that the order is not likely to


12Doc.  267 at 1 (offer by plaintiffs to dismiss all remaining claims other than public nuisance
claim seeking abatement in exchange for bench trial); Doc. 191 (Defendants consent to bench
trial).
13Joint Complaint, Doc. 80 at 195-205 (duties under the CSA and implementing regulations);
id. at 205-08 (duties under the WVCSA).


                                               5
     Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 6 of 24 PageID #: 5406




be diverted into illegal channels.14 Similarly, the regulations implementing the WVCSA

impose the same duty to prevent diversion15 and incorporate by reference the

requirements of federal law.16 The Joint Complaint contains detailed allegations

regarding these Defendants’ CSA and WVCSA violations.17

          These federal and state laws were created to prevent diversion and the attendant

harms from diversion. As the United States Supreme Court concluded: “Congress was

particularly concerned with the diversion of drugs from legitimate channels. It was aware

that registrants [like the Defendants], who have the greatest access to controlled

substances and therefore the greatest opportunity for diversion, were responsible for a

large part of the illegal drug traffic.”18 To prevent this diversion, the CSA provides for a

“closed” system of drug distribution for legitimate handlers of such drugs. Such a closed

system was designed to reduce the widespread diversion of these drugs out of legitimate

channels into the illicit market.19 These laws recognize the foreseeable and tragic harms




14See generally Doc. 189-2 (MDL Doc. 2483, Opinion and Order Regarding Plaintiffs’
Summary Judgment Motions Addressing the Controlled Substances Act (Aug. 19, 2019)).
15   W. Va. C.S.R. § 15-2-5.1.1 (previously W. Va. C.S.R. § 15-2-4.2.1).
16   W. Va. C.S.R. § 15-2-3 (previously W. Va. C.S.R. § 15-2-2).
17Joint Complaint at ¶ 803 (Defendants “breached their above stated duties under federal
and state law by failing to: (a) control the supply chain; (b) prevent diversion; (c) report
suspicious orders; (d) halt shipments of opioids in quantities they knew or should have known
could not be justified and were indicative of serious problems of overuse of opioids; and/or (e)
perform due diligence on orders which [Defendants] had reason to believe were suspicious,
and instead shipping those orders without review.”); id. at 233-39 (detailing ABDC
violations); id. at 239-53 (detailing Cardinal violations); id. at 253-63 (detailing McKesson
violations).
18   United States v. Moore, 423 U.S. 122, 135 (1975).
19   1970 U.S.C.C.A.N. 4566, 4571-72 (emphasis added).


                                                 6
     Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 7 of 24 PageID #: 5407




from diversion of controlled substances that resulted in the epidemic that plagues Cabell

County and Huntington.20

                 B.     Cities and Counties have statutory authority to bring a civil action
                        seeking abatement of a nuisance arising out of violations of the
                        law.

          Both counties and cities have express power to “abate or cause to be abated” a

public nuisance.21 Defendants argue that to bring a lawsuit, local governments must

show either a nuisance per se or a violation of an ordinance of general applicability that

brands the conduct as a nuisance.22 Defendants misstate and misapply the law – counties

and cities have standing to bring civil actions seeking to abate a nuisance alleging conduct

that violates state and federal law.

          Defendants concede that conduct that always constitutes a public nuisance can be

the subject of an action seeking abatement by a city or a county.23 This category of

“absolute” or “per se” nuisances24 includes conduct that violates state and federal statutes.



2021 U.S.C. § 801(2) (Congressional finding that improper distribution, possession, and use of
controlled substances has “a substantial and detrimental effect on the health and general
welfare of the American people”); Direct Sales Co. v. United States, 319 U.S. 703, 710-11
(1943) (“The difference between sugar, cans, and other articles of normal trade, on the one
hand, and narcotic drugs, machine guns and such restricted commodities, on the other,
aris[es] from the latters' inherent capacity for harm. . . .”).
21   W.Va. Code § 8-12-5 (13), (23), and (44); W.Va. Code § 7-1-3kk.
22   Doc. 239 at p.3.
23   Doc. 239 at p.4.
24 The terms “absolute nuisance,” “per se nuisance,” and “nuisance at law” are used
interchangeably by courts and commentators. Harless v. Workman, 145 W. Va. 266, 275–76,
114 S.E.2d 548, 553 (1960) (citing 66 C.J.S. Nuisances) (using all three terms); Cincinnati v.
Beretta U.S.A. Corp., 2002-Ohio-2480, 95 Ohio St. 3d 416, 419–21, 768 N.E.2d 1136, 1142–
43 (“A nuisance can be further classified as an absolute nuisance (nuisance per se) or as a
qualified nuisance.”); 66 C.J.S. Nuisances § 3 (“’absolute’ nuisance” commonly also “referred
to as being the same as a ‘nuisance per se’”).


                                                7
     Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 8 of 24 PageID #: 5408




In Duff v. Morgantown Energy Assocs., the Supreme Court defined a public nuisance as “an

act or condition that unlawfully operates to hurt or inconvenience an indefinite number of

persons.25 Under the Restatement (Second) of Torts,26 illegal conduct constitutes an

unreasonable interference sufficient to constitute a public nuisance.27 Other authorities

agree,28 and it has long been the law in this State that engaging in any form of business

in defiance of laws regulating or prohibiting business activities constitutes a nuisance per

se.29




25   187 W. Va. 712, 716, 421 S.E.2d 253, 257 (1992) (emphasis added).

26The Court in Duff equated its definition of public nuisance with the Second Restatement’s
definition. Id. at 716, n.6, 421 S.E.2d at 257, n. 6 (characterizing its definition as “consistent
with” Restatement (Second) of Torts § 821B (1979)); see also Rhodes v. E.I. du Pont de
Nemours and Company, 657 F.Supp.2d 751, 768 (S.D. W.Va. 2009) (West Virginia’s definition
of nuisance is “consistent with the Restatement (Second) of Torts § 821B(1).”) (citing Duff,
supra)); Sharon Steel Corp. v. City of Fairmont, 175 W. Va. 479, 483, 334 S.E.2d 616, 620
(1985) (citing Second Restatement § 821B).
27Second Restatement § 821B(2)(c); Cincinnati v. Beretta U.S.A. Corp., 2002-Ohio-2480, ¶ 8,
95 Ohio St. 3d 416, 418–19, 768 N.E.2d 1136, 1142 (“Unreasonable interference” under
section 821B includes “conduct that is contrary to a statute, ordinance, or regulation”).
2866 C.J.S. Nuisances § 3 (absolute or per se nuisance includes “an act involving culpable
and unlawful conduct causing unintentional harm” (emphasis added)); 58 Am. Jur. 2d
Nuisances § 1 (“Nuisance is generally applied to that class of wrongs that arises from the
unreasonable, unwarrantable, or unlawful use (emphasis added)); Cincinnati v. Beretta
U.S.A. Corp., 2002-Ohio-2480, 95 Ohio St. 3d 416, 419–21, 768 N.E.2d 1136, 1142–43 (“With
an absolute nuisance, the wrongful act is either intentional or unlawful and strict liability
attaches notwithstanding the absence of fault because of the hazards involved”). Even when
the conduct is not expressly in violation of the law, it can still constitute an absolute nuisance
or a nuisance per se “because of the hazards involved.” 66 C.J.S. Nuisances § 3. The massive
distribution of highly addictive controlled substances would certainly fall into this category.
29   Princeton Power Co. v. Calloway, 99 W. Va. 157, 128 S.E. 89, 92 (1925).


                                                8
     Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 9 of 24 PageID #: 5409




          Defendants argue that because they are “lawful” businesses, their actions cannot

constitute a per se nuisance.30 Both the premise and conclusion of this argument are

incorrect.

          While the wholesale distribution of pharmaceuticals in compliance with the law is

not illegal, Defendants’ conduct violates the CSA and the WVCSA. Defendants are not

being sued for distributing opioids, they are being sued for distributing opioids in

violation of the statutes and regulations that require them to maintain effective controls to

prevent the diversion of controlled substances.31

          Nor does the fact that their general line of business is legal insulate Defendants

from liability for creating a public nuisance by operating in violation of the law. The nuisance

cases brought by private parties cited by the Defendants are distinguishable or support

the contrary argument.

          In Burch v. NedPower Mount Storm, LLC, the Court found the complaint’s

allegations stated a claim to prospectively enjoin as a private nuisance a windmill in a

location approved by the Public Service Commission.32 In Harless v. Workman, the

Supreme Court found that “[m]ining, when done “in a lawful manner,” is not a public

nuisance,33 and in McGregor v. Camden, the Court upheld a preliminary injunction and

noted that the disputed gas well in that case could operate to the extent that its operations




30   Doc. 239 at 4-5.
 See supra 5-7, nn. 13, 14 (requirements of the CSA), nn. 15,16 (requirements of the
31

WVCSA), n.17 (citing allegations of violations of CSA and WVCSA in Joint Complaint).
32   220 W. Va. 443, 453, 647 S.E.2d 879, 889 (2007).
33   145 W. Va. 266, 277, 114 S.E.2d 548, 554 (1960) (emphasis added).


                                               9
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 10 of 24 PageID #: 5410




were lawful, holding that equity could “enjoin the continuance of the unlawful operation.”34

Importantly, Burch, Duff, and McGregor all involved private parties seeking prospective

injunctions against the operations of legal businesses where a higher standard of proof

exists.35 Yet, even in Duff, the only one of the three cases where injunctive relief was

refused, the Court noted: “[o]ur holding … does not mean, however, that the plaintiffs

are precluded from asserting their rights if the trucking results in a nuisance once it is

operational.”36

           Here, the Plaintiffs do not seek prospective injunctive relief before Defendants’

creation of the public nuisance. Instead, Plaintiffs seek the equitable remedy of abatement

to rectify the impact of the Defendants’ interference with the public rights alleged in the

Joint Complaint. Plaintiffs do so based on conduct that violates the very laws designed

to protect the public from these foreseeable harms.37 For these reasons, the allegations in

the Joint Complaint constitute per se public nuisance for which Plaintiffs may seek

abatement.

           II.   Plaintiffs Are Not Required To Sue Pursuant To An Ordinance.

           Defendants devote the majority of their memorandum to a challenge to the

manner in which Plaintiffs approved bringing these cases arguing that Plaintiffs were

required to pass general ordinances with specific standards. While the per se nuisance




34   47 W. Va. 193, 34 S.E. 936, 938–39 (1899).
35Burch, supra, 220 W. Va. at 455, 647 S.E.2d at 891; Duff, supra, 187 W.Va. at 716-717, 421
S.E.2d at 257-258; and McGregor, supra, 47 W. Va. 193, 34 S.E. at 938–39.
36   Id.
37   See supra at 7 & nn. 18-20.


                                                  10
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 11 of 24 PageID #: 5411




claims brought by Plaintiffs render the argument moot even under the Defendants’

reading of the law, Plaintiffs comply with the applicable caselaw governing standing to

seek abatement of a common public nuisance. Even assuming, arguendo, that Defendants’

actions in distributing and selling opioids in a matter that facilitated and encouraged their

flow into the illegal market, in direct violation of the applicable laws and regulations, did

not constitute a per se nuisance, Plaintiffs, as public entities charged with the protection

of the public rights alleged in the Joint Complaint, would nevertheless have standing to

abate the nuisance pursuant to their necessary or fairly implied police powers.

                 A.     Plaintiffs Have Broad Statutory Authority To Abate Nuisances.

           Counties are entities created by the West Virginia Constitution. The Constitution

establishes county commissions as separate units of government and grants them explicit

authority over the “superintendence and administration of [their] internal police and

fiscal affairs.”38 The Constitution further grants the Legislature plenary power to assign

county commissions powers and duties.39 Chapter seven of the Code sets forth the

specific powers, duties, and obligations of County Commissions and their officers,

implementing the Constitution’s grant of police and fiscal powers.40

           Among those explicit powers is the power to abate nuisances. Cabell County may

“enact ordinances, issue orders and take other appropriate and necessary actions for the



38W. Va. Const., art. IX, sec. 11; see also W. Va. Code Ann. § 7-1-3 (county commissions have
power over “the superintendence and administration of the internal police and fiscal affairs
of their counties”).
39   Id.
40See, e.g., id. at art. 5 (fiscal affairs); id. at art. 8 (jail); id. at art. 14 (Deputy Sheriffs); id. at
art. 15 (ambulance services).


                                                    11
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 12 of 24 PageID #: 5412




elimination of hazards to public health and safety and to abate or cause to be abated

anything which the commission determines to be a public nuisance.”41 In addition, West

Virginia counties have authority to employ legal counsel “as [they] may deem necessary

for the purpose of advising such county commission on matters of a civil nature and to

conduct any litigation of a civil nature to which the county is a party.”42

          Similarly, the West Virginia Constitution grants home rule authority to the cities.

Under this authority, the Legislature is authorized to grant cities like Huntington the

power to “pass all laws and ordinances relating to its municipal affairs” so long as those

actions are not “inconsistent or in conflict with” the Constitution or state law.43 As

Supreme Court of Appeals of West Virginia has previously explained: “Under the police

power of the State, the Legislature has power to provide for the protection of the safety,

health, morals, and general welfare of the public, and may delegate such powers to

municipalities created by it.”44 “Acts of a municipality for the protection of the health of

its inhabitants, under authority delegated to it by the Legislature, and where no profit

accrues therefrom to the municipality, are acts performed in carrying out a governmental

function.”45 The Legislature has in modern times greatly expanded home rule. In 2007,



41   W.Va. Code § 7-1-3kk
42   W.Va. Code § 7-4-3.
43W.Va. Const. art. 6, sec. 39a. Section 39a was added to the West Virginia Constitution in
the 1936 Home Rule Amendment. Harris, Evelyn L., "Home Rule." e-WV: The West Virginia
Encyclopedia (September 30, 2010) (https://www.wvencyclopedia.org/articles/466). The 1936
amendment granted municipalities the power to adopt their own charters; prior to that only
the Legislature could enact such charters. Id.
44Syl. Pt. 1, Hayes v. Town of Cedar Grove, 126 W. Va. 828, 30 S.E.2d 726, 727 (1944),
overruled on other grounds by Long v. City of Weirton, 158 W. Va. 741, 214 S.E.2d 832 (1975)
45   Id. at Syl. Pt. 3.


                                              12
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 13 of 24 PageID #: 5413




the Legislature created a pilot program which granted Huntington, as one of five selected

municipalities, “the authority to enact any ordinances, acts, resolutions, rules and

regulations” so long as they are not contrary to the state or federal constitution, federal

law, the West Virginia Controlled Substances Act (“WVCSA”), or the state criminal

code.46

          Even apart from the expansion of home rule, the Legislature has modernized

municipal power.47 The modern provisions of the municipal code grant cities “plenary

power and authority” to govern municipal affairs in specified areas including public

services, police power, public safety, and health and safety.48 The modern code also

grants other broad powers. In particular, W.V. Code sec. 8-12-5 grants municipalities—

including the city of Huntington-- broad authority to combat public nuisances and

protect the public, inter alia:

          (13) To prevent injury or annoyance to the public or individuals from
          anything dangerous, offensive or unwholesome;
          (23) To provide for the elimination of hazards to public health and safety
          and to abate or cause to be abated anything which in the opinion of a
          majority of the governing body is a public nuisance;
          (44) To protect and promote the public morals, safety, health, welfare and
          good order.49

Similarly, as discussed supra, the Mayor of Huntington is tasked with the power and duty

to “see that the peace and good order of the municipality are preserved, and that persons



46   W.Va. Code § 8-1-5a.
47Harris, supra, n. 45 (“In 1969, the legislature enacted a new Municipal Code that
modernized regulation of cities and towns.”).
48   W.Va. Code § 8-12-2(8), (9-11).
49   W.Va. Code § 8-12-5.


                                             13
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 14 of 24 PageID #: 5414




and property therein are protected.”50         Finally, Huntington has the power to hire

counsel,51 and to “institute, maintain and defend any civil action or other proceeding in

any court.”52

         The Defendants’ restrictive interpretation of the powers of local governments is

contrary to the law. The Supreme Court has broadly interpreted the modern powers of

political subdivisions and rejected the proposition that county and municipal power is

limited to strictly construed express powers. For example, in 1992, the Supreme Court in

State ex rel. State Line Sparkler of WV, Ltd. v. Teach found an implied power for a county to

enact penalties for violations of the state building code absent any legislative

authorization to do so, holding that “the general rule is that a grant of the police power

to a local government or political subdivision necessarily includes the right to carry it into

effect and empowers the governing body to use proper means to enforce its ordinances,”

and noting that, “even in the absence of an express grant of authority,” a power can be

“implied from the delegation by the legislature of the right to enforce a particular police

power through ordinances or regulation.”53 Indeed, even the cases cited by Defendants,




50   W.V. Code § 8-10-1.
51W.Va. Code § 8-10-1; see also Huntington City Charter, § 4.4 (authorizing Mayor or Council
to “employ special counsel to represent either the Mayor or the Council as the case may be in
the performance of their respective official duties, in the prosecution or defense of litigation
in which the Mayor or the Council is involved.”).
52   W. Va. Code § 8-12-1(3).
53187 W. Va. 271, 275, 418 S.E.2d 585, 589 (1992) (citing 5 McQuillan Municipal Corporations
§ 17.04 (3d ed. 1989); 56 Am.Jur.2d Municipal Corporations, Counties and Other Political
Subdivisions § 414 (1971)); see also id. (“It appears, however, that such power may arise by
implication.”).


                                              14
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 15 of 24 PageID #: 5415




recognize the existence of powers “necessarily or fairly implied.”54 Here, Plaintiffs’ right

to abate the nuisance is necessarily implied from their express authority to act as

necessary in order to prevent injury to the public from anything dangerous, to eliminate

hazards to public health and safety, and to protect and promote public health, safety, and

welfare.

         B.     Plaintiffs have the power to pursue public nuisance claims seeking
                abatement against the Defendants.

         Defendants invent a requirement that cities and counties pass a general ordinance

regulating specified conduct prior to the conduct occurring. They do so by misconstruing

and misapplying West Virginia law. The very cases they cite authorize public nuisance

actions where, as here, the conduct charged amounts to a public nuisance.

         In its 1985 decision in Sharon Steel Corp. v. City of Fairmont,55 the Supreme Court

synthesized local government powers over the abatement of a public nuisance.               The

Court confirmed the power of a local government to bring abatement actions even when

it had not passed an ordinance that set forth specific standards of conduct.

         In Sharon Steel, the city of Fairmont declared by an ordinance that the permanent

disposal of hazardous waste was illegal.56         The Court construed the ordinance as


54See Doc. 239 at 3-4 (citing syl. pt. 3, Barbor v. County Court of Mercer County, 85 W. Va.
359, 101 S.E. 721 (1920) and syl. pt. 2, State ex rel. Charleston v. Hutchinson, 154 W. Va. 585,
176 S.E.2d 691 (1970)). Barbor’s recognition of “powers reasonably and necessarily implied
in the full and proper exercise of the powers so expressly given” was interpreted broadly in
State Line Sparkler, supra. Hutchinson, supra, recognized municipal corporations have
powers granted to it by the legislature or “necessarily or fairly implied,” and predated both
the home rule amendments to the code and State Line Sparkler’s more expansive
interpretation of implied local government powers.
55   175 W. Va. 479, 334 S.E.2d 616 (1985).
56   175 W. Va. at 481–82, 334 S.E.2d at 619–20.


                                              15
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 16 of 24 PageID #: 5416




“prohibiting the permanent storage of hazardous wastes which are improperly stored”

when the waste may “cause, or significantly contribute to an increase in mortality, or

[serious] illness ... or pose a substantial present or potential hazard to human health or

the environment when stored.’”57 While the ordinance defined hazardous waste in a

manner consistent with state law, it set no substantive standards for improper storage.

          Fairmont’s prohibition was enacted under W. Va. Code § 8-12-5(23), which permits

cities to “provide for the elimination of hazards to public health and safety and to abate

or cause to be abated anything which in the opinion of a majority of the governing body

is a public nuisance.”58 Subsection 23 is one provision relied upon by Huntington and is

substantively identical to W.Va. Code § 7-1-3kk, one provision relied upon by Cabell.59

The Court “stress[ed] that the ordinance is not a regulatory enactment, but is instead a

penal ordinance designed to codify the common law of nuisance.”60 The Court also

characterized the ordinance as being “directed at abating a public nuisance condition.”61

          Faced with this general ordinance, the Court distinguished the enactment of a

prohibition from its enforcement:



57   Id. at 482, 334 S.E.2d at 620 (quoting Fairmont Ordinance §§ 1-2).
58Id. at 487, 334 S.E.2d at 625; W. Va. Code § 8-12-5(23). The Sharon Steele Court also found
authorization for Fairmont to act in subsection 13, authorizing the prevention of anything
that is dangerous, offensive, or unwholesome to the public, and subsection 44, authorizing
the protection and promotion of public morals, safety, health, welfare, and good order. Id. at
487, 334 S.E.2d at 625.
59See W.Va. Code § 7-1-3kk (county commissions “are hereby authorized to enact ordinances,
issue orders and take other appropriate and necessary actions for the elimination of hazards
to public health and safety and to abate or cause to be abated anything which the commission
determines to be a public nuisance.”).
60   175 W. Va. at 487, 334 S.E.2d at 624–25.
61   Id. at 484, 334 S.E.2d at 622.


                                                16
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 17 of 24 PageID #: 5417




                   It is generally recognized that even though a municipality has the
           power to enact an ordinance declaring some activity or thing to be a
           nuisance, such a declaration does not mean that the municipality is relieved
           of its burden to show that the activity or thing is in fact a nuisance when it
           seeks to enforce its ordinance.62

The Court upheld the ordinance.63

           Sharon Steele was a challenge to the ordinance.       It was not an abatement or

enforcement action. The Court did not impose the specific standing requirements to

bring such an action. Instead, the Court recognized that when the challenged conduct

did not constitute a per se nuisance, the local government’s remedy was to seek

enforcement by bringing an abatement action in court where the question of whether the

condition was a nuisance is a question of fact.64

           Sharon Steele did not change the law regarding local government powers over

public nuisances. The cases cited by Defendants are part of “unbroken line of precedent—

spanning one hundred years,”65 but they do not require a local government to enact an

ordinance unless, unlike here, the activity does not constitute a common nuisance.

           Besides Sharon Steele, supra, the Defendants “unbroken line” consists of the

Supreme Court’s decisions in Parker v. City of Fairmont,66 and Donohoe v. Fredlock,67 two




62   175 W. Va. at 487, 334 S.E.2d at 625.
63   Id.
64Id. at 488, 334 S.E.2d at 625 (“even though a municipality declares in an ordinance that
something is a public nuisance, this does not give the municipality the authority to abate the
nuisance without first prosecuting the matter in a court.”).
65   Doc. 239 at 8.
66   72 W. Va. 688, 79 S.E. 660 (1913).
67   72 W.Va. 712, 79 S.E. 736 (1913).


                                                17
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 18 of 24 PageID #: 5418




1913 cases, the 1951 decision in State ex rel. Ammerman v. City of Philippi,68 and the West

Virginia Mass Litigation Panel’s opinion in Lincoln County v. W. Va.-Am. Water Works Co.

(In re: Water Contamination Litig.).69 Each of these decisions is distinguishable.

          First, Parker, Donohoe, and Ammerman all recognized the power of a local

government to abate as a per se nuisance conduct in violation of a statute.70 Second, the

three decisions all involved conduct generally permissible (at least at the time) and not

otherwise in violation of the law.71         The concern of the courts was over declaring

nuisances not recognized by statute or the common law.72 Third, all three decisions

predate the modern home rule provisions of the code which are applicable here and

which greatly expand local government powers.73



68   136 W. Va. 120, 65 S.E.2d 713 (1951).
69   No. 17-C-41 LCN (W. Va. MLP Dec. 12, 2018).
70 Syl., Parker, 72 W. Va. at 688, 79 S.E. at 660. (“the council may abate only that as a
nuisance which is recognized as such per se or branded as such by lawful statute”); Donohoe,
72 W. Va. 712, 79 S.E. at 736 (same; citing Parker); Ammerman, 136 W. Va. at 125, 65 S.E.2d
at 716 (same; citing Donohoe); see also Parker, 72 W. Va. 688, 79 S.E. at 662 (“We repeat, [the
defendant’s] use is ordinarily lawful, and in behalf of the public it has not been branded as
unlawful by an enactment within the power of the city.”).
71 See Parker, 72 W. Va. 688, 79 S.E. at 661 (“Plaintiff's business—his use of the premises—
is not per se a nuisance. It is a lawful one. The provisions which we have quoted do not brand
it as unlawful.”); Donohoe, 72 W. Va. 712, 79 S.E. at 736 (ordinance declaring a fence illegal);
Ammerman, 136 W. Va. at 125, 65 S.E.2d at 716 (denying permit for automobile tire
recapping shop).
72 Lincoln County, slip op at 12 (“Since the claimed public nuisance does not meet the
definition of a nuisance at common law, it also cannot be a nuisance under Lincoln County’s
2017 Ordinance.”); Parker, 72 W. Va. 688, 79 S.E. at 661 (“That provision can not rightly be
construed to mean that the council may determine that to be a nuisance which is not such by
the common law, by statute, or by ordinance.” (emphasis added)); see also Sharon Steel Corp.,
175 W. Va. 479, 487, 334 S.E.2d 616, 624–25 (1985) (“We again stress that the ordinance is
not a regulatory enactment, but is instead a penal ordinance designed to codify the common
law of nuisance.”).
73   See supra at Part II(A).


                                                18
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 19 of 24 PageID #: 5419




          Finally, in Lincoln County, the county declared the “lack of information” about the

health effects from a chemical spill a nuisance. 74 The Court rejected the claim the “lack

of evidence” could constitute a common law nuisance as a matter of law.75 The harms to

public health and safety here are easily distinguishable from the “lack of information”

alleged to be nuisance in Lincoln County.

          To the extent these decisions might be read to require a specific ordinance setting

a standard when the challenged conduct falls within the definition of a common law

public nuisance, they conflict with the Supreme Court’s decision in Sharon Steele which

held otherwise. Indeed, Sharon Steele’s cited the language from both Parker and Donohoe

relied upon by the Defendants while authorizing an abatement action to enforce the

general ordinance.76 Finally, as Defendants concede, if a specific ordinance is adopted,

conduct in violation of the ordinance would meet the definition of an abatable nuisance,77

rendering Sharon Steele’s requirement that the public nuisance be proven in court

unnecessary.

           Here the public nuisance claims fall squarely within Sharon Steele’s holding even

if the Defendants’ conduct is not considered a per se nuisance. Defendants’ conduct is not

“ordinarily lawful.”78 It violated state and federal law. The Defendants’ actions and their



74   Slip op at 10.
75   Slip op at 12.
76   175 W. Va. at 487–88, 334 S.E.2d at 625–26.
77Doc. 239 at 6 (“the council may abate only that as a nuisance which is recognized as such
per se or branded as such by a lawful . . . ordinance” (emphasis by Defendants; quoting
Donohoe)).
78   Cf. Parker, 72 W. Va. 688, 79 S.E. at 662.


                                                  19
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 20 of 24 PageID #: 5420




impact on Plaintiffs’ communities as described in the Joint Complaint squarely constitute

conduct that unreasonably interferes with the public health, the public safety, the public

peace, the public comfort and the public convenience that is cognizable as a common law

nuisance.79 Plaintiffs stand ready to prosecute this abatement action and establish the

public nuisance in this Court under the holding of Sharon Steele.80

          C.     Plaintiffs’ are not required to pass an ordinance to prosecute this action.

          Defendants’ final challenge to standing seeks to challenge the form of the

governmental action taken by the Plaintiffs. This argument also fails because it is

premised on their incorrect interpretation of Parker and its progeny.

          To the extent the Defendants seek to impose a requirement that Plaintiffs pass an

ordinance of general applicability that defines the illegal distribution of prescription

opioids as a public nuisance in order to bring this abatement action, that argument rests

on an incorrect reading of the West Virginia law addressed above. Indeed, “if the thing

complained of does in fact operate injuriously upon the rights of the public, it is a

common nuisance which may be enjoined as such regardless of whether or not a

municipal ordinance specifically prohibits the conduct causing annoyance to the

public.”81 Such a nuisance is still subject to the requirement that the nuisance must be

proven as such in a judicial proceeding.82 Here, the allegations in the Joint Complaint




79   Restatement Second § 821B(2); Sharon Steel, supra; cf. Lincoln County, slip op. at 10, 12.
80   175 W.Va. at 488, 334 S.E.2d at 625.
8151 W. Va. Op. Atty. Gen. 144, 1964 WL 72602, *3 (W.Va.A.G.) (citing 39 Am. Jur.,
Nuisances, §§ 64, 65).
82   Sharon Steel, supra.


                                                20
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 21 of 24 PageID #: 5421




establish that the Defendants’ conduct does operate to injure the rights of the public. And,

as noted above, Defendants concede that an ordinance is unnecessary to abate a nuisance

per se.

          A formal ordinance is unnecessary. Defendants’ citation to State ex rel. Brown v.

Corp. of Bolivar, is not persuasive as Brown merely held that a resolution cannot overturn

an existing zoning ordinance.83 Here, there is no existing ordinance authorizing

Defendants’ distribution of millions of opioid pills in violation of state and federal law.

Plaintiffs were not enacting a new law; they were authorizing this action to abate a

nuisance condemned by statute and common law. As the treatise Defendants cite notes,

a resolution is a “declaration with respect to future purpose or proceedings.”84 Plaintiffs

appropriately declared and authorized the future action of bringing an abatement

lawsuit. Other than the authorities distinguished above, Defendants cite no authority for

the proposition that a local government must pass an ordinance to retain counsel and

bring a lawsuit.85

          Nor do Plaintiffs improperly seek a retroactive application of new obligations.

Plaintiffs did not pass an ordinance and seek to impose new obligations on Defendants

retroactively. The obligations on Defendants stem from common law and statutory



83   209 W. Va. 138, 142, 544 S.E.2d 65, 69 (2000).
84   Doc. 239 at 9 (citing 5 McQuillin, Municipal Corporations § 15:2 (3d ed.)).
85Cf. W.Va. Code § 7-1-3kk (authorizing counties to “enact ordinances, issue orders and take
other appropriate and necessary actions” to abate a public nuisance) (emphasis added); W.
Va. Code § 8-12-5(23) (authorizing cities to “abate or cause to be abated” public nuisances
without mentioning let alone requiring the enactment ordinances). In addition to these
provisions, as noted above, this action is also authorized by the many other broad powers
granted cities and counties noted above. See supra at p. 13.


                                                21
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 22 of 24 PageID #: 5422




provisions that have existed at all times relevant to this action.86 Defendants have had

plenty of “advance notice” that their conduct was improper,87 and contrary to

Defendants’ argument, Plaintiffs are seeking abatement of harms Defendants’ caused, not

penalties. The unabated nuisance exists and there is no statute of limitations for an

unabated public nuisance.88

         Finally, as noted above, Donohoe does not require an ordinance specifying

standards when the conduct constitutes a nuisance per se or common nuisance

cognizable under the common law. And, Defendants’ argument that this action allows

standardless liability is both wrong and contrary to its (baseless) argument this action is

preempted by the extensive federal regulation of controlled substances.89




86W.Va. Code § 7-1-3kk (2002); W.Va. Code § 8-12-5 (23) (2008); W.Va. Code § 60A-8-7 (2013);
and 21 U.S.C.A. § 823 (2000).
87   See Doc. 80 at ¶¶804-821 (ABDC); ¶¶822-860 (Cardinal); ¶¶861-884 (McKesson).
88   See Plaintiffs’ Response to Defendants MSJ Re: Statute of Limitations at Part II.
 Doc. 239 at 12 & n. 14. Defendants’ federal preemption claim was rejected by Judge Polster,
89

MDL Doc. 2565 and constitutes the law of the case here. See Doc. 190 at 4-8.


                                               22
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 23 of 24 PageID #: 5423




                                     CONCLUSION

          Plaintiffs have standing to bring this action, and Defendants motion should be

denied.

Dated: April 6, 2020                             Respectfully submitted,

THE CITY OF HUNTINGTON                        CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                     /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)        Paul T. Farrell, Jr. (WVSB Bar No. 7443)
Joseph F. Rice                                FARRELL LAW
MOTLEY RICE LLC                               422 Ninth Street, 3rd Floor (25701)
28 Bridgeside Blvd.                           PO Box 1180
Mount Pleasant, SC 29464                      Huntington, West Virginia 25714-1180
Tel: 843-216-9000                             Mobile: 304-654-8281
Fax: 843-216-9450                             paul@farrell.law
akearse@motleyrice.com
jrice@motleyrice.com                          /s/ Anthony J. Majestro
                                              Anthony J. Majestro (WVSB No. 5165)
Linda Singer                                  POWELL & MAJESTRO, PLLC
David I. Ackerman                             405 Capitol Street, Suite P-1200
MOTLEY RICE LLC                               Charleston, WV 25301
401 9th Street NW, Suite 1001                 304-346-2889 / 304-346-2895 (f)
Washington, DC 20004                          amajestro@powellmajestro.com
Tel: 202-232-5504
Fax: 202-386-9622                             Michael A. Woelfel (WVSB No. 4106)
lsinger@motleyrice.com                        WOELFEL AND WOELFEL, LLP
dackerman@motleyrice.com                      801 Eighth Street
                                              Huntington, West Virginia 25701
Charles R. “Rusty” Webb (WVSB No. 4782)       Tel. 304.522.6249
THE WEBB LAW CENTRE, PLLC                     Fax. 304.522.9282
716 Lee Street, East                          mikewoelfel3@gmail.com
Charleston, West Virginia 25301
Telephone: (304) 344-9322
Facsimile: (304) 344-1157
rusty@rustywebb.com




                                            23
 Case 3:17-cv-01362 Document 287 Filed 04/06/20 Page 24 of 24 PageID #: 5424




                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this 6th day of April 2020, I electronically filed

the foregoing PLAINTIFFS' MEMORANDUM OF LAW IN OPPOSITION TO

DEFENDANTS' MOTION FOR SUMMARY JUDGMENT BASED ON STANDING

with the Clerk of Court by using the CM/ECF System.

                                     /s/ Anthony J. Majestro
                                     Anthony J. Majestro




                                       24
